MARTIN, District Judge.
The importation consisted of sealskins purchased in London in the years 1904, 1905, and 1906, and imported in April, July, and September of 1907. There was a substantial reduction in the market value of the merchandise in question between *569the time of purchase and the time of importation. Assessment was made on the purchase price. The importer filed protest, claiming that duty should have been assessed upon the fair market value at the time of importation, under the provisions of section 19, customs administrative act of 1890 (U. S. Comp. St. 3901, p. 1924), as amended in 1897, and by virtue of article 1450 of the Customs Regulations of 1899, which provides:
In casos where It has been conclusively shown that the invoice value of an importation was far beyond the general market value of similar goods at the lime of exportation, entry by appraisement without invoice may bo allowed, with the approval of the Secretary of the Treasury in each case.
The Board of Appraisers sustained the collector, and the case comes into court upon appeal by the importer.
There is no statute granting to the Treasury Department the power to adopt such an article as above set forth. It evidently came into existence to meet specific cases of fraud practiced upon purchasers by vendors. Section 19 of the act aforesaid, read in connection with section ‘7, means this: That whenever imported merchandise is subject to an ad valorem duty, the duty shall be assessed upon the actual market value or wholesale price of such merchandise as bought and sold in wholesale quantities at the time of exportation to the United States in the principal markets of the country from whence imported, which shall in no case be fixed at an amount less than the purchase price thereof in said market.
It is claimed by the importer that, as section 19 follows section 7, it should be construed as in conflict with the provisions of section 7 and a modification thereof. I do not concur in that view, as the sections construed as above set forth are not in conflict. Bor further discussion of the questions involved in this appeal I refer to the well-considered opinion of the Board of General Appraisers by Judge Hay.
The decision of the Board is affirmed.